                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

               Plaintiff,

       v.                                                     Case No. 20-C-563

KEVIN KALLAS, et al.,

               Defendants.


                                   NOTICE AND ORDER


       Plaintiff Brandon Bradley, Sr., who is representing himself, filed a complaint under 42

U.S.C. § 1983. On December 14, 2020, the defendants filed a motion for summary judgment. (ECF

No. 50.) Under Civil L. R. 56(b)(2), Bradley’s response materials are due within thirty days of

service of the motion, or by Wednesday, January 13, 2021. In responding to the defendants’

motion for summary judgment, Bradley must respond to each of the defendants’ proposed findings

of fact by agreeing with each proposed fact or explaining why he disagrees with a particular

proposed fact. If he does not indicate one way or the other, the court will assume that he agrees

with the proposed fact. Bradley must support every disagreement with a proposed fact by citing

to evidence. He can do that by relying on documents that he attaches to his response or by telling

the court his version of what happened in an affidavit or an unsworn declaration under 28 U.S.C.

§ 1746.1 An unsworn declaration is a way for a party to tell his side of the story while declaring to




1
 At the bottom of his declaration he should state: “I declare under penalty of perjury that the
foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. § 1746(2).



         Case 1:20-cv-00563-WCG Filed 12/14/20 Page 1 of 2 Document 55
the court that everything in the declaration is true and correct. Bradley must also respond to the

legal arguments in the defendants’ brief.

       The court reminds Bradley that, under Civil L. R. 7(d), a party’s failure to respond to a

motion is sufficient cause for the court to grant the motion. Further, under Civil L. R. 41(c), if it

appears that a plaintiff is not diligently prosecuting his case (for example, if he fails to respond to

a dispositive motion), the court may dismiss the case with or without prejudice. If Bradley believes

he needs additional time to prepare his response materials, he must file a motion asking the court

to extend the deadline before his response materials are due. If he files such a motion, he must

explain why he needs additional time and how much additional time he needs.

       IT IS THEREFORE ORDERED that, if by January 13, 2021, Bradley does not respond

to the defendants’ summary judgment motion or does not request additional time to do so, the court

will grant the defendants’ motion and dismiss this case.

       Dated at Green Bay, Wisconsin this 14th day of December, 2020.


                                                       s/ William C. Griesbach
                                                       WILLIAM C. GRIESBACH
                                                       United States District Judge




                                                  2



         Case 1:20-cv-00563-WCG Filed 12/14/20 Page 2 of 2 Document 55
